Citation Nr: 1040776	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  00-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as major depressive disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for a right lower extremity strain, claimed as a knee condition.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for a left lower extremity strain, claimed as a knee condition.

4.  Entitlement to a compensable evaluation for residuals of a 
right tibial stress fracture.

5.  Entitlement to a compensable evaluation for residuals of a 
left tibial stress fracture.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU rating).



REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1995 to February 
1998.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of July 1999 and September 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before a decision review officer 
(DRO) in connection with the current claims.  The hearing was 
scheduled and subsequently held in April 2000.  The Veteran 
testified at that time and the hearing transcript is of record.  
The Veteran also requested a Travel Board hearing.  The hearing 
was scheduled and held in May 2008.  The Veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.  

The Veteran's claims of (1) entitlement to service connection for 
major depressive disorder; and (2) entitlement to separate 
compensable evaluations for residuals of a right and left tibial 
stress fracture were originally before the Board in May 2001.  At 
that time, the Board remanded the Veteran's claims for additional 
evidentiary development, to include providing proper notice, 
obtaining VA and vocational rehabilitation records, and providing 
VA examinations.  This development was completed and in November 
2002, the Board denied the Veteran's claims.  The Veteran 
subsequently appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court), which in a April 27, 2007 
order, vacated the Board's decision and remanded the claims for 
further development.  The Veteran's claims were remanded pursuant 
to the Court's order in October 2008.  

In particular, the Board's October 2008 remand order sought to 
obtain outstanding VA and vocational rehabilitation records and 
afford the Veteran an opportunity for VA examinations.  The 
requested development was completed and these claims are before 
the Board for final appellate consideration.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  In light of Clemons v. Shinseki, 23 Vet. App. 1, 
5-6 (2009), the Board has re-phrased one of the issues on appeal 
as entitlement to service connection for an acquired psychiatric 
disorder, claimed as major depressive disorder.  
   
Also on appeal before the Board are the Veteran's claims of 
entitlement to initial evaluations in excess of 10 percent for 
right and left knee disabilities.  These claims were previously 
before the Board in October 2008 and remanded at that time for 
the additional evidentiary development described immediately 
above.  The requested development was completed in conjunction 
with these claims and they, too, are before the Board for final 
appellate consideration.  D'Aries, 22 Vet. App. at 105; Dyment, 
13 Vet. App. at 146-47.  

Preliminarily, the Board acknowledges that in cases where, as 
here, the Veteran's service records have been lost or destroyed, 
the Board has a heightened duty to consider and discuss the 
evidence of record and supply well-reasoned bases for its 
decision as a consequence of the missing service records.  
Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the symptoms of 
an acquired psychiatric disorder, claimed as major depressive 
disorder, began in service.  The Veteran's reports of continuity 
of symptoms since discharge from service are supported by 
competent medical evidence and have been attributed at least in 
part to the Veteran's in-service overdose and/or her service-
connected orthopedic disabilities.

2.  The Veteran's bilateral knee disability is manifested by 
objective evidence of painful decreased range of motion, antalgic 
or "slow" gait, tenderness, guarding, fatigue, weakness, 
occasional use of an assistive device, lack of endurance, 
significant retropatellar crepitus, mild medial subchondral 
sclerosis, mild, early degenerative changes consistent with 
bilateral degenerative joint disease, flare-ups, arthritis, and 
functional limitations on standing and walking.

3.  Range of motion on flexion was 90 to 140 degrees bilaterally 
with pain, while extension was to 0 degrees bilaterally.  The 
Veteran had pain on repetitive motion, additional loss of range 
of motion of 10 degrees on flexion due to excess fatigability on 
repetitive exercise, and a 50 percent decrease in functional 
capacity with "continued motion."   

4.  The residuals of the Veteran's bilateral tibial stress 
fractures were described as being of "moderate intensity" and 
are manifested by complaints of shin pain (particularly with 
activity), leg cramps, and tenderness.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as major depressive disorder, are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).
2.  The criteria for an initial evaluation in excess of 10 
percent for a right lower extremity strain, claimed as a knee 
condition, are not met for any period of time covered by this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 
(2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for a left lower extremity strain, claimed as a knee 
condition, are not met for any period of time covered by this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263  
(2009).

4.  Resolving all doubt in the Veteran's favor, the criteria for 
an evaluation of 10 percent, but not higher, for residuals of a 
right tibial stress fracture are met for the entire period of 
time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5022 (2009).

5.  Resolving all doubt in the Veteran's favor, the criteria for 
an evaluation of 10 percent, but not higher, for residuals of a 
left tibial stress fracture are met for the entire period of time 
covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5022 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that her currently diagnosed major 
depressive disorder is related to her period of active service.  
She also alleges that her service-connected bilateral knee 
disability is worse than originally rated and that as such, she 
is entitled to higher initial disability evaluations.  The 
Veteran also contends that her service-connected residuals of a 
bilateral tibial stress fracture got worse and that this decline 
warrants higher disability evaluations. 


Factual Background and Analysis

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in October 1994 prior to entering service.  
The clinical evaluation was normal and no musculoskeletal or 
psychiatric abnormalities were found.  The Veteran's physical 
profile (PULHES) was normal.  The Veteran described her health as 
"good" and provided a past medical history in which she denied 
ever having swollen or painful joints, arthritis or other joint 
abnormality, a trick knee, depression, or nervous trouble of any 
sort.  

The Veteran presented to sick call in September 1996 after 
reporting subjective complaints of bilateral leg pain for a 
period of two weeks since a road march.  The Veteran described 
the pain as sharp and constant and further indicated that it was 
worse when running.  The examiner diagnosed the Veteran as having 
Achilles tendonitis and placed her on physical profile with 
instructions to do no running, jumping, or marching.

The Veteran presented to the troop medical clinic (TMC) the 
following day for additional evaluation.  A physical examination 
showed the Veteran's calves to be tender to palpation, 
particularly over the Achilles tendon.  Tenderness of the 
bilateral ankles was also noted on range of motion testing.  
However, no evidence of strength or sensory deficit was found.  
The impression was bilateral calf pain, could be bilateral 
Achilles tendonitis secondary to overuse syndrome.  The examiner 
continued the physical profile for two weeks and recommended 
"aggressive" calf stretching and use of Naprosyn.

The Veteran returned to the TMC in October 1996 for a follow-up 
appointment.  The Veteran reported mild improvement in her 
symptoms.  A physical examination showed no change.  The 
impression was calf pain, unknown etiology, could be exercise-
induced compartment syndrome.  The examiner prescribed physical 
therapy.

A physical therapy assessment dated October 1996 found the 
Veteran with subjective complaints of bilateral calf pain.  She 
also reported pain in her ankles and heels, but stated that she 
was not as "tight" as before.  The physical therapist noted 
that the Veteran had "an antalgic gait - doesn't PF full 
range."  The impression was bilateral exercise-induced 
compartment syndrome with Achilles tendonitis.  The Veteran's 
physical profile was continued.

The Veteran returned for a follow-up appointment in November 1996 
and reported subjective complaints of worsening calf and knee 
pain.  A physical examination revealed bilateral calf tenderness 
to palpation.  The impression was bilateral exercise-induced 
compartment syndrome with Achilles tendonitis (times two months).  
The examiner prescribed crutches and continued the Veteran's 
physical profile.  

The Veteran returned to physical therapy in February 1997 for a 
profile extension renewal.  She reported subjective complaints of 
bilateral knee and calf pain, secondary to weightlifting.  Two 
days later, she also reported bilateral knee pain and popping.

That same month, the Veteran returned for additional care after 
reporting a five-month history of bilateral leg and knee pain, 
worse with activity.  A physical examination showed tenderness 
about the proximal tibias bilaterally with full range of motion 
of the knees.  The examiner noted tenderness over the patella, 
but described the knees as "stable."  The Veteran's ankles were 
also "stable" with full range of motion.  The examiner noted 
that the Veteran recently underwent a bone scan, the results of 
which were interpreted to show evidence of increased uptake about 
the tibial plateau and the proximal fibula.  The impression was 
bilateral stress fractures.  The Veteran was placed on physical 
profile designed to "severely" limit her physical activities.  

In May 1997, the Veteran's physical profile was modified and she 
was advised to take the diagnostic physical training test.  The 
impression was bilateral tibial stress fractures.  
In June 1997, the Veteran reported nocturnal leg cramps.  A 
physical examination conducted at that time showed tenderness 
over the tibial tubercles bilaterally.  The Veteran's knees were 
unremarkable with intact ligaments and no evidence of effusion or 
meniscal signs.  The Veteran's physical profile was continued and 
the impression was bilateral tibial stress fractures.

A follow-up appointment in July 1997 found the Veteran's tibial 
stress fractures to be "resolving."  The Veteran denied any 
knee pain, calf tightness, or numbness and tingling.  A physical 
examination showed full range of motion of the knees.  The 
examiner described the Veteran's knees as "stable" to 
varus/valgus testing.  Minimal pain along the anterior aspect of 
the tibias was found.  No sensory abnormalities were found and x-
rays of the Veteran's tibias showed no abnormalities.  The 
impression was resolving tibial stress fractures.  

The Veteran reported to sick call in September 1997 with 
subjective complaints of left knee pain for one day.  She 
reported hearing an audible pop while stretching, but she denied 
any locking or giving way.  She also reported pain on 
weightbearing.  A physical examination revealed that the Veteran 
favored her left knee when walking.  No neurovascular 
abnormalities, effusion, crepitus, or varus/valgus laxity was 
found.  The McMurray, Lachman, and Drawer tests were negative.  
The impression was left knee strain.  

A follow-up appointment was conducted that same month.  The 
Veteran requested a profile upgrade at that time so that she 
could "get Med Board/Med d/c [discharge]."  A physical 
examination showed normal gait with full range of motion.  The 
Veteran was noted to be neurovascularly intact.  The impression 
was patellofemoral syndrome (PFS). 

Also associated with the claims file is an October 1997 ambulance 
run report.  According to the report, emergency medical services 
were contacted after the Veteran took an unknown amount of Nyquil 
and Sudafed after experiencing cold symptoms earlier that 
morning.  The Veteran called 911 after feeling groggy and thought 
she maybe overdosed.  The Veteran was groggy, but verbally 
responsive when stimulated.  The Veteran was transported to the 
TMC for additional care.  

An emergency room treatment note dated October 1997 indicated 
that the Veteran was seen for a possible overdose with symptoms 
of slurred speech and an altered level of consciousness.  The 
Veteran reported having cough, runny nose, and malaise earlier 
that morning.  She denied intent to harm herself, but stated that 
she called emergency medical personnel because she felt sleepy.  
A male companion with the Veteran told physicians that the 
Veteran had been depressed lately.  It was estimated that the 
Veteran consumed 13 tablets plus Nyquil.  The impression was 
overdose of "Tylenol, Pseudophed."  The Veteran was admitted 
overnight to the intensive care unit for observation secondary to 
somnolence.  The Veteran's condition remained stable and she was 
noted to be alert and awake upon discharge.    

After discharge, the Veteran returned to the TMC the following 
day as directed.  The Veteran reported subjective complaints of 
sore throat and tiredness.  The Veteran returned to the TMC the 
next day for additional consultation.  The examiner noted that 
the Veteran overdosed on over-the-counter cold medication, taking 
two Sudafed, a bottle of Nyquil, and Theraflu.  According to the 
Veteran, she had her stomach "pumped."  She denied any intent 
to harm herself and stated that she was "just trying to get rid 
of it [a cold]."  A physical examination was unremarkable and 
the examiner found no signs or symptoms of residuals from the 
overdose.  The impression was accidental overdose of over-the-
counter medicines.  

The Veteran sought additional care in October 1997 with 
subjective complaints of left knee pain, particularly around the 
patella.  The Veteran noted some improvement since the initial 
injury (which occurred over one month ago).  A physical 
examination showed full range of motion of the left knee.  The 
examiner described the knee as "stable" and found no evidence 
of tenderness, ecchymosis, or swelling.  The Veteran was also 
noted to be neurologically intact.  The impression was 
retropatellar pain syndrome, resolving.  The Veteran's physical 
profile was continued and she was given a medication refill.    

The Veteran returned to sick call in October 1997 with subjective 
complaints of continuing leg pain.  She reported no improvement 
in the symptoms since a permanent profile was instituted.  A 
physical examination showed full range of motion of the knees 
without crepitus.  The impression was chronic lower leg pain.  
Later that same month, the Veteran received treatment for a left 
hamstring strain.

Although the Veteran's separation examination is not of record, 
the Board notes that the Veteran was honorably discharged in 
February 1998.  The reason for separation listed on the DD Form 
214 was "completion of required active service."

The first pertinent post-service evidence of record is dated 
March 1998, approximately one month after discharge from service.  
The Veteran reported subjective complaints of bilateral knee pain 
for over one year.  She also reported weakness and popping, but 
denied a history of falls, locking, or giving way.  A physical 
examination found evidence of a steady gait with tenderness over 
the anterior tibia and painful motion of the knees.  No evidence 
of edema, decreased sensation, or redness of the knees was found.  
Range of motion testing was described as "intact" and the 
McMurray and Drawer tests were negative.  The impression was 
bilateral knee pain, rule out osteoarthritis.  X-rays of the 
Veteran's bilateral knees, tibia, and fibula were normal.  A bone 
scan performed in May 1998 was consistent with shin splints.

The Veteran sought additional VA care in April 1998 after 
reporting subjective complaints of depression.  According to the 
Veteran, she was discharged from the Army as a result of leg 
injuries even though she hoped to "make a career of the 
service."  The examiner noted that the Veteran's husband 
divorced her after she was in the service.  The impression was 
major depression.

That same month, the Veteran received VA care for bilateral knee 
and ankle pain.  She reported a past medical history significant 
for bilateral tibia stress fractures.  A physical examination 
showed evidence of pain on patellar compression bilaterally.  The 
Veteran had full range of motion and no evidence of laxity was 
found.  McMurray Test was negative.  X-rays of the bilateral 
knees, ankles, tibia, and fibula were normal.  The impression was 
bilateral PFS.

The Veteran reported worsening bilateral left knee and ankle pain 
at the time of an April 1998 VA follow-up appointment.  The 
Veteran had knee pain with full extension and when in a seated 
position.  She also reported a single incident of locking and 
indicated sensations of giving way.  A physical examination 
showed evidence of a steady gait with pain to palpation at the 
lateral joint line.  The left knee was stable without evidence of 
edema or warmth.  McMurray Test was negative.  X-rays of the 
knees and ankles were normal and a Doppler study was negative for 
Baker's cyst or deep vein thrombosis.

Also associated with the claims file is a statement dated May 
1998.  According to the author of the statement, the Veteran was 
unfit for employment involving standing longer than 15 minutes at 
one time.

The Veteran reported to a VA mental health clinic in May 1998.  
She indicated that she was angry and not necessarily depressed.  
Her anger stemmed from being prevented from reenlisting in the 
Army because of bilateral stress fractures.  According to the 
Veteran, her mood changed during the last several months of 
service as she felt that she could not do what was needed for 
reenlistment.  The impression was major depression.  The examiner 
prescribed Paxil and therapy.

The Veteran sought additional VA care in June 1998 for daily 
bilateral knee pain.  Approximately one month prior to this 
appointment, the Veteran reported right leg swelling and pain 
after "standing all day."  At the time of the examination, the 
Veteran denied swelling or warmth, but stated that she 
experienced knee pain which was worse with activity.  She 
obtained some relief from her symptoms with ice and Tylenol.  A 
physical examination showed full range of motion and 5/5 muscle 
strength.  No evidence of crepitus or swelling was found.  Apley 
and Lachman tests were negative.  The Achilles tendon was also 
noted to be tender to palpation.  The impression was 
hypermobility syndrome.  The Veteran was instructed to use heel 
lifts and do leg extensions for strengthening.  
In November 1998, the Veteran underwent a VA mental health 
consultation.  The Veteran reported having an overdose of Nyquil 
in service.  The Veteran acknowledged being "angry" at the time 
of the overdose, but she denied having suicidal intent.  She was, 
however, unable to articulate why she overdosed.  According to 
the examiner, her in-service overdose was the first episode of 
depression unrecognized by the Veteran at that time.  The 
impression was major depression.

The Veteran was afforded a VA Compensation and Pension (C&P) 
psychiatric examination in February 1999.  The Veteran's past 
psychiatric history was significant for an in-service overdose on 
cold medicine.  She indicated that she had a very bad cold at 
that time and was "desperately" trying to relieve her symptoms 
when she took too much cold medicine.  It was noted that "[t]his 
was not a suicide attempt."  The Veteran attributed the etiology 
of her depressive symptoms to the disruption of her military 
career as a result of physical problems.  It was also noted that 
the Veteran was dealing with divorce and the death of her 
grandfather at that time, too.  Following a psychiatric 
examination, the examiner diagnosed the Veteran as having major 
depressive disorder.

The Veteran was also afforded a VA C&P joints examination that 
same month.  She reported constant pain in her knees bilaterally 
and reported the pain as an "8" on a scale of one to ten (with 
ten being the most severe).  The Veteran denied any flare-ups, 
but stated that she used crutches in the past as well as a cane 
because of this problem.  She obtained some relief from her 
symptoms by using Capsaicin cream and Ibuprofen.  The examiner 
also noted that the Veteran gave up her usual occupation (cook) 
and enrolled in a work-study program with VA.  In addition to 
working five hours per day, the Veteran was noted to be a full-
time student studying computer programming.  A physical 
examination revealed no evidence of swelling, deformity, loose 
motion, lateral instability, or arthritis.  Flexion of the 
bilateral knees was to 134 degrees and extension was to 0 
degrees.  X-rays of the knees were negative for arthritis.  The 
impression was bilateral knee strain and residuals of bilateral 
shin splints.

In February 2000, the Veteran reported having financial problems 
as well as relationship problems with her daughter at the time of 
a VA mental health appointment.  According to the examiner, the 
Veteran blamed the military for her current problems because she 
was unable to reenlist as a result of physical problems.

The Veteran subsequently testified at a hearing before a DRO in 
April 2000.  With regard to the residuals of her bilateral stress 
fractures, the Veteran stated that she endured constant pain 
which she rated as an "8" on a scale of one to ten.  The 
Veteran also reportedly lost her job as a cook and was denied 
other employment because of her bilateral leg problems.  At the 
time of the hearing, the Veteran stated that she worked with 
disabled adults, but would soon have to find other employment 
because she was unable to "do the physical training required for 
this job."  The Veteran also reported using crutches and/or a 
cane.  The Veteran further testified that she was working towards 
obtaining her associate's degree in computer programming.  The 
Veteran also expressed her opinion that her depression was 
related to service, and specifically, to her inability to be a 
career soldier as a result of her bilateral leg problems.  The 
Veteran also attributed the demise of her marriage and the 
relationship with her daughter to service.  With regard to the 
Veteran's knees, she reported difficulty walking, climbing 
stairs, and exercising.  The Veteran also reported subjective 
complaints of bilateral knee pain and giving way.   

The Veteran was seen at a VA mental health facility in June 2001 
as part of a routine follow-up appointment.  She stated at that 
time that she was doing "alright."  The Veteran also indicated 
that she worked full-time (40 hours/week plus overtime) at a 
group home for developmentally disabled individuals.  The 
examiner also noted that the Veteran was drinking two to three 
times per week and consuming three to eight beers per episode.  
The impression was recurrent major depression and alcohol abuse.  

The Veteran submitted a statement in support of her claim in July 
2001.  Specifically, she indicated that she has "lots of pain" 
and tightness in her legs and calves.  She also reported problems 
with walking for extended periods of time, wearing high-heeled 
shoes, and performing other activities.

The Veteran was afforded another VA C&P psychiatric examination 
in November 2001.  The examiner noted that the Veteran's past 
history was significant for physical and sexual abuse.  The 
examiner noted that the Veteran was employed on a part-time basis 
with a private company which provided care to disabled adults.  
The Veteran recently returned to this job after a five-month 
hiatus needed to recover from injuries sustained in a motor 
vehicle accident in June 2001.  It was also noted that the 
Veteran recently quit college.  The examiner performed a mental 
status examination and diagnosed the Veteran as having major 
depressive disorder as well as alcohol abuse in partial remission 
(by Veteran's report).  With respect to the etiology of the 
Veteran's depression, the examiner noted:

In my last evaluation which was done on 
February 23, 1999, [the Veteran] reported 
that her depression was due to the 
disruption of her military career, as well 
as a divorce and the death of her 
grandfather; however, she did not cite that 
as a reason for her depression, in fact, 
she was hard-put to explain why she was 
depressed today.

In addition, although she was unable to 
determine why her grades went down in 
school and she flunked out, it appears 
likely that this occurred during the time 
she was drinking very heavily and that may 
have contributed to her inability to 
concentrate and focus on her schoolwork.  
Progress notes also noted that she is 
having some financial stressors, which also 
may be contributing to her depressed mood.  
Lastly, she has a history of sexual and 
physical trauma, which apparently has never 
been dealt with in therapy. . . 

Thus, it appears that there are a great 
many physical and psychosocial stressors 
that are contributing to her depression.  
The only which can be related back to her 
military career etiologically is her 
experience of pain secondary to her leg 
injury, but in my opinion, that would only 
account for a small percentage of her 
depression at this time.

The Veteran was also afforded a VA C&P joints examination that 
same month.  With regard to the bilateral tibial stress 
fractures, the Veteran reported having pain in the tibial area 
bilaterally as well as in the knees bilaterally with extended 
walking or standing.  The Veteran rated the bilateral tibial pain 
as a "5" on a scale of one to ten.  The Veteran obtained some 
relief from these symptoms with Motrin.  She denied using any 
assistive devices.  She denied any complaints with regard to her 
ankles.  A physical examination found the Veteran to be pleasant 
and cooperative with a normal gait.  No assistive devices were 
noted.  An inspection of the knees and tibial area revealed no 
evidence of tenderness or deformity.  

Range of motion testing of the knees showed flexion to 140 
degrees and extension to 0 degrees.  Muscle tone and power as 
well as deep tendon reflexes in the lower extremities was found 
to be normal and equal bilaterally.  Range of motion testing of 
the ankles showed plantar flexion from 0-45 degrees and 
dorsiflexion from 0-10 degrees bilaterally.  X-rays of the 
Veteran's bilateral tibias were normal without evidence of 
malunion or nonunion.  The examiner further noted that there was 
"no effect on employability at this point," particularly where, 
as here, there was also no evidence of loose motion or use of 
braces.  The impression was bilateral tibial stress fracture 
(shin splints) as documented by bone scan and bilateral knee 
strain.  No significant ankle pathology was found.  According to 
the examiner, the Veteran's shin splints were of moderate 
intensity.

The Veteran submitted a statement in support of her claim in 
January 2003.  In particular, the Veteran stated that she had a 
"breakdown" while in service and that she "took a lot of 
medicine" because she was "very stressed with my injuries and 
ready to get out of the Army."  She also expressed frustration 
about being "kept from" her grandfather (in service) during the 
time immediately before his passing.  The Veteran further 
indicated that it was "impossible" to perform certain physical 
activities, including finding/holding a job, because of her knees 
and legs.  See also, May 2006 statement.    

The Veteran presented to a VA medical facility in February 2003 
with subjective complaints of her right knee "slipping."  She 
also reported having a slip-and-fall accident three days prior to 
this episode of care.

In March 2003, the Veteran underwent another VA C&P joints 
examination.  At the time of the examination, the Veteran 
reported subjective complaints of numbness and tingling in the 
legs and feet, pain in the knees bilaterally, warmth, swelling, 
and sensations of giving way.  She was unable to kneel, squat, or 
do any significant standing, but denied episodes of locking, 
dislocation, or subluxation, as well as use of assistive devices.  
She reported flare-ups which occurred two to three times per week 
and lasted one to two days in duration.  During flare-ups, the 
Veteran described her pain as a "10" on a scale of one to ten 
(with ten being the most severe).  Her symptoms were exacerbated 
by walking, squatting, climbing stairs, and rising from a seated 
position.  She obtained some relief from her symptoms with rest, 
an ACE bandage, and prescribed medications.

The Veteran walked with a mild limp and had mild weakness in the 
bilateral lower extremities.  Range of motion testing on the 
right knee was to 140 degrees on flexion (with pain and guarding 
beginning at 100 degrees) and to 0 degrees on extension.  Flexion 
of the left knee was to 140 degrees (with "minimal" pain 
beginning at 130 degrees) and 0 degrees on extension.  The 
examiner also noted evidence of bilateral retropatellar crepitus 
and "significant" pain on patellar compression.  Lachman, 
McMurray, and Drawer tests were negative and the Veteran was 
found to have 5/5 strength, 4/5 flexion, and +2 deep tendon 
reflexes in the bilateral lower extremities.  The Veteran also 
had difficulty trying to squat and "continued motion" resulted 
in a 50 percent decrease in her functional capacity, according to 
the examiner.  No evidence of edema, effusion, redness, heat, 
abnormal motion, or abnormal shoe wear pattern was found.  X-rays 
of the bilateral knees revealed mild medial subchondral 
sclerosis.  No evidence of significant osteoarthritis was found.  
The impression was significant retropatellar crepitus consistent 
with bilateral patellofemoral osteoarthrosis.  The examiner also 
opined that this condition was less likely than not due to the 
Veteran's 1996 "running injury" in service or that it was 
aggravated by her history of tibial stress fractures.   

A VA treatment note dated March 2003 revealed that the Veteran 
was diagnosed as having posttraumatic stress disorder (PTSD).  

VA administered another C&P joints examination in May 2005.  The 
Veteran reported subjective complaints of bilateral knee pain 
with popping, sensations of giving way, locking, lack of 
endurance, and flare-ups.  She described the flare-ups as a "5" 
on a scale of one to ten.  The Veteran denied having swelling, 
stiffness, heat, or redness.  A physical examination of the right 
knee showed flexion to 110 degrees and to 0 degrees on extension.  
Repetitive exercise showed decreased range of motion on forward 
flexion to 100 degrees.  The knee was stable to varus/valgus 
stress.  No evidence of ligament instability or pain, joint line 
tenderness, redness, streaking, or effusion was found.  Lachman, 
McMurray, Apley, and patellar grind tests were negative.  

A physical examination of the left knee showed flexion to 115 
degrees and to 0 degrees on extension.  Repetitive exercise 
showed decreased flexion to 100 degrees.  The knee was stable to 
varus/valgus stress.  No evidence of ligament instability or 
pain, joint line tenderness, redness, streaking, or effusion was 
found.  Lachman, McMurray, and Drawer tests were negative.  X-
rays of the bilateral knees revealed no evidence of degenerative 
joint or patellofemoral degenerative changes.  The examiner 
further opined that the Veteran exhibited no evidence of weakened 
movement or an antalgic gait, particularly where, as here, there 
was no pain on either passive or active range of motion testing.  
However, the examiner found that the Veteran had approximately 10 
degrees of additional loss of range of motion due to excess 
fatigability on repetitive exercise.  The examiner also stated 
that the Veteran's bilateral knee pain was at least as likely as 
not caused by or the result of her period of active service.

In November 2005, the Veteran was approved to participate in a VA 
vocational rehabilitation program.  Aptitude testing performed 
that same month showed that the Veteran had the aptitude to 
attend college, but perhaps needed some remedial skills.  The 
counselor noted that the Veteran had some transferable skills in 
the clerical or business fields, to include computers, 
organizing, and inventorying.  Based on the Veteran's desires, 
obligations, and limitations, it was recommended that she pursue 
part-time work.  She was subsequently hired in March 2006 by VA 
to work in a homeless veterans program performing administrative 
tasks.  In May 2006, the Veteran's supervisor indicated that she 
did "outstanding work."    

In April 2006, the Veteran presented to a VA rheumatology clinic 
appointment with subjective complaints of back and neck pain 
since a motor vehicle accident.  She also reported having 
bilateral knee pain since service.  The Veteran denied ankle 
stiffness or knee locking, but stated that her knee pain was 
exacerbated by climbing stairs.  Magnetic resonance imaging (MRI) 
scan of the left knee was unremarkable.  The right knee showed 
subtle degeneration of the free edge of the menisci.  A very 
subtle radial tear of the mid-body of the medial meniscus near 
the junction of the anterior horn could not be excluded.  X-rays 
of the bilateral knees, patella, and ankles were normal.  

The Veteran sought VA psychiatric care in July 2006.  The 
examiner noted that the Veteran frequently ruminated on past 
losses, including her grandfather's death and the end of her 
marriage while in service, as well as other injustices such as 
her perceived harsh treatment in service while injured.  The 
examiner also noted that the Veteran overdosed in service, but 
did not intend to kill herself.  The Veteran denied a history of 
abuse and stated that she worked at a mental health hospital.  
Her past medical history was significant for arthritis of the 
knees as well as a history of bilateral lower extremity stress 
fractures.  The Veteran also participated in a vocational 
rehabilitation program at VA.  Following a mental status 
examination, the Veteran was diagnosed as having moderate major 
depressive disorder.  The examiner also noted that the Veteran 
was hypersensitive to negative feedback, especially from male 
authority figures, and that this affected her ability to secure 
adequate employment.  The impression was moderate major 
depressive disorder.

The Veteran was afforded another VA C&P joints examination in 
October 2006.  The Veteran reported subjective complaints of 
pain, swelling, and stiffness with extended periods of sitting or 
standing.  She also had difficulty climbing stairs and reported 
having heat or redness, instability or giving way, fatigability, 
lack of endurance, and flare-ups.  These flare-ups, according to 
the Veteran, occurred approximately once per week and lasted for 
"a few hours."  Activity was a precipitating factor for flare-
ups and the Veteran indicated that she was unable to do 
"anything" during those times.  She denied locking, 
dislocation, recurrent subluxation, or inflammatory arthritis, 
and obtained some relief from her symptoms with prescribed 
medications, creams, and ice.  The Veteran occasionally used a 
brace.  It was also noted that the Veteran's joint problems 
resulted in adverse consequences for her usual employment and in 
the performance of activities of daily living (ADLs).  
Specifically, it was noted that the Veteran's joint problem 
resulted in increased tardiness and missed time and caused her to 
either change jobs or be fired.  With regard to the performance 
of ADLs, the Veteran's joint problems caused "severe" 
difficulties in walking, toileting, shopping, and recreational 
activities.  

A physical examination of the bilateral knees revealed flexion to 
90 degrees with pain.  Extension was to 0 degrees with pain.  
Repetitive motion resulted in flexion to 80 degrees with pain.  
The examiner described the Veteran's gait as "slow" and noted 
evidence of painful motion, fatigue, weakness, lack of endurance, 
and guarding, as well as functional limitations on standing and 
walking.  The examiner noted additional loss of 10 degrees on 
flexion bilaterally following repetitive use.  No evidence of 
ankylosis, incoordination, instability, effusion, redness, heat, 
or abnormal weightbearing was found.  McMurray and Lachman tests 
were negative.  X-rays of the bilateral knees were interpreted to 
show medial and lateral narrowing.  The impression was bilateral 
arthritis of the knees.
The Veteran was subsequently hospitalized at a VA mental health 
facility for a period of three days in October 2006 after 
reporting symptoms of depression and suicidal ideation.  The 
Veteran discussed feeling overwhelmed by family responsibilities 
and expressed the opinion that she "might be better off dead."  
The examiner noted that the Veteran continued to dwell on past 
losses and life choices, including the loss of her grandfather 
and the demise of her first marriage while in service.  The 
discharge diagnosis was major depressive disorder, single 
episode, severe, without psychotic features.  Other psychosocial 
or environmental problems included: financial stressors, 
occupational problems, and grieving past losses.

The Veteran submitted a statement to VA in November 2006 in which 
she stated that the condition of her knees had gotten worse.  She 
also reported decreased range of motion on flexion as well as 
popping sounds and arthritis.  She requested a higher disability 
evaluation, noting that her injuries "will eventually cripple 
me."

In December 2006, the Veteran received notice from her VA 
vocational rehabilitation counselor that she was determined to be 
"infeasible" for competitive employment, in part because of 
poor work attendance.  The Veteran was also advised that the 
discontinuance of her vocational rehabilitation program rendered 
her ineligible for the benefits of the program.  However, she was 
afforded an opportunity to participate in an independent living 
assessment to "determine if you need assistance in gaining 
independence in your home and community."  The Veteran was 
afforded 30 days to contact the counselor to participate in the 
independent living assessment if she so desired.  The Veteran's 
participation in vocational rehabilitation was terminated, 
effective March 2007, because she chose not to pursue the 
independent living assessment.  The Veteran was notified that she 
may be eligible to reenter training if she established 
eligibility to and entitlement for benefits and also demonstrated 
that the reasons for the discontinuance of the training program 
were eliminated. 

The Veteran testified before the undersigned VLJ in May 2008.  
With regard to the residuals of the Veteran's bilateral tibial 
stress fractures, the Veteran noted that she lost her job and was 
unable to work.  She reported having bilateral shin pain, 
particularly with activity.  She obtained some relief from these 
symptoms with rest and "pain pills."  With regard to the knees, 
the Veteran stated that the left knee was worse than the right 
knee.  According to the Veteran she was recently advised that she 
had a slight tear in the anterior cruciate ligament (ACL) 
bilaterally.  She also reported difficulty performing housework 
and caring for her infant child.  The Veteran further expressed 
her opinion that her psychiatric disability had its onset in 
service, particularly after she felt unwanted, unappreciated, and 
marginalized following her in-service leg injuries.  

The Veteran received psychiatric counseling at a VA medical 
facility in May 2008.  She indicated at that time that "about 
half" of her depression could be attributed to her chronic leg 
and back pain.  The impression was major depressive disorder, in 
partial remission.  The examiner also diagnosed the Veteran as 
having pain disorder associated with general medical condition.  
    
The Veteran presented to a VA medical facility in August 2008 for 
a psychiatric consultation.  According to the Veteran, she began 
to feel depressed approximately one month after joining the 
military because she suspected her husband of cheating on her and 
not wanting to remain married to her.  The Veteran's depressed 
feelings continued through her military career following her 
husband's request for a divorce and her grandfather's death.  She 
expressed guilt about both of these events and lamented the fact 
that she was unable to see her grandfather before he died.  The 
Veteran also attributed her "angry moods" to the chronic 
physical pain in her back, legs, shins, knees, and neck.  The 
Veteran also reported a pre-service history of sexual abuse and 
stated that her temper caused her to lose several jobs after 
discharge from service.  The examiner diagnosed the Veteran as 
having recurrent moderate major depressive disorder.        

The Veteran reapplied for vocational rehabilitation training in 
October 2008, but action on her claim was suspended because she 
"did not complete your evaluation at this time."  
    
The Veteran was afforded another VA C&P psychiatric examination 
in February 2009.  According to the Veteran, she was treated for 
depression in service after an unsuccessful overdose attempt.  
She was also diagnosed as having depression shortly after 
discharge from service.  The Veteran was unemployed since 
December 2003 after her vocational rehabilitation was terminated 
because of her "limited hours."  

The Veteran reported having a variety of physical problems as a 
result of "military injuries" as well as a post-service motor 
vehicle accident.  Following a mental status examination, the 
examiner diagnosed the Veteran as having an adjustment disorder 
with depressed mood and a pain disorder with physical and 
emotional components.  The examiner further noted that the 
Veteran's pain and depression interfered with her mobility.  The 
Veteran's unemployment, however, was attributed to the pain and 
swelling in her legs.  With regard to the etiology of the 
Veteran's psychiatric disorder, the examiner stated:

Adjustment disorder and pain disorder ARE 
NOT CAUSED BY OR A RESULT OF military 
service.  The above opinion is based on the 
veteran's military records, review of c-
file, treatment records, clinical 
evaluation, review of recent research, DSM-
IV diagnostic criteria.
Vet has multiple diagnoses regarding the 
same symptom presentation (adjustment 
disorder, major depression, pain disorder).  

Vet reports pain secondary to knees and 
back which significantly limits her ability 
to function.  The record indicates that the 
veteran had her stomach pumped out after 
taking too many cold medications.  At the 
time the vet denied that it was a suicide 
attempt and currently states that she does 
not remember what she was thinking.  The 
notes indicate the overdose incident but 
nothing was noted per mental health f/u 
[follow-up] and no diagnosis was given as 
this was felt to not be a suicidal gesture.  
Her military experience was not out of the 
ordinary in terms of traumatic stress.

In May 2009, the Veteran underwent another VA C&P joints 
examination.  With respect to her bilateral tibial stress 
fractures, the Veteran reported no appreciable changes since the 
last VA examination.  She also specifically denied any increased 
bilateral lower leg pains.  A physical examination revealed an 
antalgic gait with functional limitations on walking and 
standing.  In particular, the Veteran was able to stand for up to 
one hour, but only able to walk more than a few yards.  No 
evidence of pain, flare-ups, general debility, bone disease, or 
genu recurvatum was found.  The Veteran used no assistive 
devices.  X-rays of the bilateral tibias were unremarkable.  The 
examiner noted that the Veteran was unemployed due to knee pain, 
but stated that the bilateral tibial fractures had no significant 
effects on the Veteran's occupation or ability to perform ADLs.  
The impression was bilateral tibial stress fractures, healed.

With regard to the Veteran's knees, she reported increased pain 
in the knees bilaterally since the last VA examination.  The 
Veteran stated that her knees were getting "stuck in place."  
The Veteran obtained some relief from these symptoms with 
prescribed medications.  The Veteran also reported bilateral 
joint deformity, pain, stiffness, weakness, decreased speed of 
joint motion, repeated effusions, swelling, tenderness, and 
flare-ups.  The severity of the flare-ups was described as 
"moderate" and they occurred weekly for a period of hours.  
According to the Veteran, precipitating factors for flare-ups 
included prolonged standing, walking, or stair climbing.  She 
obtained some relief from these symptoms with rest, ice, heat, 
and elevation.  She denied giving way, instability, 
incoordination, subluxation, dislocation, or locking.

A physical examination revealed an antalgic gait with functional 
limitations on walking and standing.  In particular, the Veteran 
was able to stand for up to one hour, but only able to walk more 
than a few yards.  The examiner observed mild general crepitus 
and tenderness along the medial and lateral joint lines.  No 
evidence of clicks, snaps, grinding, instability, patellar 
abnormality, meniscus abnormality, abnormal tendons or bursae, or 
other knee abnormalities was found.  Range of motion testing on 
flexion of the left knee was to 110 degrees (with pain beginning 
at 100 degrees) and to 0 degrees on extension.  Flexion of the 
right knee was to 130 degrees (with pain beginning at 125 
degrees) and to 0 degrees on extension.  The examiner also found 
objective evidence of pain with repetitive motion, but found no 
additional loss of range of motion with repetitive testing.  X-
rays of the bilateral knees were interpreted to show evidence of 
mild, early degenerative changes.  The impression was chronic 
bilateral knee strain and bilateral degenerative joint disease 
(DJD).  

According to the examiner, the Veteran's bilateral knee condition 
had significant effects on her occupational activities in that 
she experienced decreased mobility, problems with lifting and 
carrying, lack of stamina, decreased strength, and lower 
extremity pain.  The examiner also noted that the Veteran was 
unemployed due to bilateral knee pain.  This condition also 
resulted in mild to moderate effects on her ability to perform 
daily activities.  With regard to the Veteran's employability, 
the examiner stated:

[T]he bilateral knee condition does not 
prevent employability for the veteran.  
Furthermore, it is this examiner's opinion 
that the noted early mild degenerative 
changes to the knees is not related to the 
service connected bilateral lower extremity 
strain, but more likely is natural 
progression from age.  

Veteran's knee condition would certainly 
prevent employment in physically demanding 
careers such as construction, heavy labor, 
and prolonged walking or standing, but do 
not preclude employment in basic sedentary 
type work such as reception, clerical, or 
data entry positions, or sales work.          

Also associated with the claims file is the Veteran's application 
for Social Security Disability (SSA) benefits.  A careful 
examination of these records revealed that the Veteran sought 
disability compensation primarily as a result of an 
affective/mood disorder and secondarily as a result of an 
anxiety-related disorder and minimal DJD.  To date, however, the 
Veteran's attempts to secure SSA disability benefits have been 
unsuccessful.

The Veteran returned to a VA mental health facility in November 
2009 for additional psychiatric care.  The Veteran reported some 
improvement in her psychiatric well-being since the last 
appointment.  The examiner noted, however, that the Veteran 
continued to endorse moderate-severe depressive symptoms in the 
context of chronic pain, financial stress, and limited coping 
skills.  The examiner also noted that the Veteran endorsed "PTSD 
symptoms" related to physical and sexual abuse by her former 
husband.  The impression was recurrent, moderate major depressive 
disorder, in partial remission, as well as anxiety disorder not 
otherwise specified (PTSD symptoms).  

In January 2010, the Veteran reported "significant" improvement 
in her psychiatric symptoms at the time of a VA psychiatric 
counseling session.  This improvement was attributed to the 
Veteran's receipt of VA pension.  The examiner noted that the 
Veteran's mood was at "best baseline."  The impression was 
recurrent, moderate major depressive disorder, in partial 
remission, as well as anxiety disorder not otherwise specified 
(PTSD symptoms).  

I.  Service Connection Claim

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  Establishing service connection 
generally requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009). 
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and Department of Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
C.F.R. § 3.303(d).  

If a chronic disorder such as psychosis is manifest to a 
compensable degree within one year after separation from service, 
it may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  According to 38 C.F.R. § 3.384 (2009), the 
term "psychosis" includes the following: a brief psychotic 
disorder, delusional disorder, psychotic disorder due to general 
medical condition, psychotic disorder not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder. 

Resolving all doubt in the Veteran's favor, the Board finds that 
service connection for an acquired psychiatric disorder is 
warranted in this case.  STRs of record are negative for any 
psychiatric abnormality prior to or at the time of entrance into 
service.  There is, however, competing evidence of record 
regarding the date of onset of the Veteran's depressive symptoms 
in light of her in-service overdose.  In evaluating the probative 
value of competent medical evidence, the United States Court of 
Appeals for Veterans Claims (Court) has stated, in pertinent 
part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
.  As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).  However, the Court in the past has declined 
to adopt the "treating physician rule," which would give the 
opinion of a treating physician greater weight in claims made by 
the Veteran.  See Guerrieri, 4 Vet. App. at 471-72; Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).
  
On one hand, a notation on the October 1997 emergency room 
treatment note indicated that the Veteran had been depressed 
lately and that following the Veteran's overdose, she was kept 
overnight in intensive care for observation.  Similarly, a VA 
examiner indicated in November 1998 that the Veteran's in-service 
overdose was the first episode of depression although it was 
unrecognized as such at that time.  In reaching this conclusion, 
the examiner ostensibly relied on her professional expertise as 
well as an interview and examination of the Veteran.

On the other hand, VA examiners who conducted psychiatric 
examinations of the Veteran in February 1999, November 2001, and 
July 2006 expressed the opinion that the Veteran's in-service 
overdose was not indicative of a suicidal gesture.  Similarly, 
the February 2009 VA examiner expressed the opinion that the 
Veteran's psychiatric disability was not caused by or the result 
of her period of active service.  Although the February 2009 
examiner acknowledged the Veteran's in-service overdose and 
subsequent hospitalization, the examiner noted that no 
psychiatric diagnosis was rendered in service as it was felt that 
the overdose was not a suicidal gesture.

The Board also notes that the Veteran herself provided 
conflicting statements about the date of onset of her depressive 
symptoms and the significance of the in-service overdose.  For 
instance, the Veteran steadfastly asserted in November 1998 and 
July 2006 that she did not intend to kill herself in service by 
overdosing.  In contrast, she explicitly stated in January 2003 
that she had a "breakdown" in service.  She also stated in 
August 2008 that she became depressed approximately one month 
after joining service.  The Veteran attributed this depression to 
a variety of factors, including physical pain caused by leg 
injuries, the demise of her marriage, and the death of her 
grandfather.  

Based on the evidence of record and resolving all doubt in the 
Veteran's favor, the Board finds that the Veteran's depressive 
symptoms had onset in service.  The Board acknowledges that VA 
examiners in February 1999, November 2001, July 2006, and 
February 2009 expressed the opinion that (1) the Veteran's in-
service overdose was not indicative of a suicidal gesture or (2) 
that the currently diagnosed psychiatric disorder was not caused 
by or the result of her period of active service.  These 
examiners relied, in significant part, on the absence of a 
psychiatric diagnosis in service.  However, the examiners failed 
to address the significance of the reference to the Veteran's 
recent depression contained in the October 1997 emergency room 
treatment note.  Consequently, the Board finds that these 
opinions have limited probative value and are outweighed by the 
other evidence of record.    
  
In contrast, the Board specifically finds highly probative the 
October 1997 emergency room treatment note which referenced the 
Veteran's recent feelings of depression as well as the November 
1998 VA treatment note which specifically indicated that the 
Veteran's major depression was first manifest in service (as 
evidenced by the Veteran's statements and the in-service 
overdose).  Importantly, these records were generated 
contemporaneously to the Veteran's in-service overdose and are, 
therefore, highly probative evidence regarding the date of onset 
and the circumstances surrounding the Veteran's depressive 
symptoms.

Having determined that the Veteran's depressive symptoms began in 
service, the Board also notes that the Veteran reported a 
continuity of depressive symptoms since discharge from service.  
See statements and hearing testimony dated April 2000, January 
2003, May 2008, and August 2008.  Continuity of symptomatology 
may be established if (1) the condition was "noted" during 
service; (2) there is evidence of post-service continuity of the 
same symptomatology; and (3) there is medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-96 (1997); see generally, Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).
   
In this regard, the Board finds that the Veteran is competent to 
make statements regarding continuity of depressive symptoms since 
service and, furthermore, that these statements are also credible 
in that they are supported by the evidence of record.  See Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  

For example, it was noted that the Veteran experienced depressive 
symptoms in service and that she was diagnosed as having major 
depression in April 1998, approximately two months after 
discharge from service.  Competent medical evidence of record 
also revealed nearly continuous psychiatric treatment since that 
time, with the Veteran's recollections and complaints of her time 
in service serving as the basis for this continued psychiatric 
treatment and the resultant diagnoses.  See VA treatment records 
dated April and May 1998, July 2006, May and August 2008, 
November 2009, and January 2010.  Additionally, VA examiners in 
November 1998 and November 2001 attributed the Veteran's 
psychiatric symptoms at least in part to her in-service overdose 
and/or her service-connected orthopedic disabilities.  See VA 
records dated November 1998 and November 2001.

The Board notes that the Veteran has also been diagnosed as 
having psychiatric conditions in addition to major depression or 
major depressive disorder.  With the exception of her diagnosed 
PTSD, the symptoms attributable to other psychiatric conditions 
have not been clearly disassociated from her major depression; 
therefore, the Board considered all psychiatric symptoms in 
reaching the above conclusions.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  The Board is aware that the Veteran was 
diagnosed as having PTSD in March 2003.  The basis for this 
diagnosis was not explained at that time, but the Veteran's 
"PTSD symptoms" were later attributed to abuse suffered by the 
Veteran at the hands of her former husband.  See November 2009 VA 
treatment note.  

Accordingly, the Board finds that the evidence of record 
establishes continuity of symptomatology in this case, and 
therefore, the Veteran's claim of service connection for an 
acquired psychiatric disorder, claimed as major depressive 
disorder, must be granted.  

II.  Increased Rating Claims

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

The Court has emphasized that it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movements when assigning a disability rating.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for 
an orthopedic disorder should reflect functional limitation due 
to pain which is supported by adequate pathology and evidenced by 
the visible behavior of the Veteran undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  See 38 C.F.R. § 4.40 (2009).  The factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight 
bearing are related considerations.  See 38 C.F.R. § 4.45 (2009).  
It is the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009).

A.  Bilateral Knee Disability  

By way of history, the RO originally denied the Veteran's claim 
of entitlement to service connection for bilateral knee strain in 
a rating decision dated July 1999.  The Veteran was notified of 
this decision and timely perfected an appeal.  The Veteran's 
claim was subsequently remanded by the Board in May 2001, July 
2003, and March 2005 for additional evidentiary development, to 
include providing proper notice, obtaining VA and vocational 
rehabilitation records, and providing VA examinations.  The 
requested development was completed and based on a positive nexus 
statement contained in the May 2005 VA C&P joints examination 
report, the RO granted service connection for lower extremity 
strain, claimed as a knee condition.  Effective February 10, 
1998, the RO assigned separate 10 percent evaluations for the 
Veteran's bilateral knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (impairment of the tibia and fibula).  See 
September 2005 rating decision.

That same month, the Veteran submitted a statement in which he 
disagreed with the initial disability ratings assigned for his 
bilateral knee disability.  The RO issued a statement of the case 
(SOC) in May 2006 and the Veteran timely perfected this appeal.  
As noted above, the Veteran's claims were most recently before 
the Board in August 2008 and remanded for additional evidentiary 
development described above.  The requested development was 
completed.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 
146-47. 

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial ratings 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Generally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 
(2009).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
Based upon the guidance of the Court in Fenderson, the evidence 
does not show a variance in the signs and symptoms of the 
Veteran's service-connected bilateral knee disability during the 
claim period such that staged ratings are applicable in this 
case.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial evaluation in 
excess of 10 percent for either knee for any period of time 
covered by this appeal under Diagnostic Code 5262.  As noted 
above, the Veteran's bilateral knee disability was originally 
rated separately under Diagnostic Code 5262 as 10 percent 
disabling.

According to Diagnostic Code 5262, a 10 percent evaluation is 
assigned for malunion of the tibia and fibula with slight knee or 
ankle disability.  A 20 percent evaluation is assigned for 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent evaluation is assigned for malunion of 
the tibia and fibula with marked knee or ankle disability.  A 40 
percent evaluation, the highest available schedular evaluation, 
is assigned for nonunion of the tibia and fibula with loose 
motion, requiring use of a brace.

Words such as "slight", "moderate" and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2009).  In this case, however, there is no indication of record 
that the Veteran's bilateral knee disability resulted in malunion 
or nonunion of the tibia or fibula.  In fact, x-rays taken during 
the claim period were completely negative for any evidence of 
malunion or nonunion.  Accordingly, the Veteran is not entitled 
to an initial evaluation in excess of 10 percent for either knee 
under Diagnostic Code 5262 for any period of time covered by the 
appeal.  

The Board has also considered whether an initial evaluation in 
excess of 10 percent is warranted for either knee under other 
potentially applicable diagnostic codes contained in the Rating 
Schedule.  Preliminarily, Diagnostic Code 5256 contemplates 
ratings for ankylosis of the knee, while Diagnostic Code 5263 
assigns ratings for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weightbearing objectively 
demonstrated).  There is no evidence of record to show that the 
Veteran was diagnosed with or treated for ankylosis of the knee 
or genu recurvatum.  Thus, these diagnostic code provisions are 
not applicable in this case. 

Diagnostic Code 5257 assigns a 10 percent rating for slight 
recurrent subluxation or lateral instability. A 20 percent rating 
is warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  The Board notes 
that the Veteran reported occasional complaints of bilateral knee 
weakness and sensations of giving way or slipping during the 
appeal.  A June 1998 VA treatment note found evidence of 
hypermobility syndrome, while VA examination reports of March 
2003 and October 2006 found objective evidence of weakness.  

But, physical examinations performed in service and following 
discharge from service found no objective evidence of 
subluxation, ligament instability, or other ligament abnormality.  
In fact, the Veteran's knees and ligaments were repeatedly found 
to be normal, intact, or stable.  See in-service examinations 
dated February to October 1997;  see also, VA records dated March 
and April 1998, February 1999, November 2001, March 2003, May 
2005, April and October 2006, and May 2009.  
The Board finds that examiners' assessments described immediately 
above are entitled to greater probative weight, because even 
though the Veteran reported occasional symptoms of bilateral knee 
weakness and sensations of giving way or slipping, the ligaments 
were continually assessed by medical professionals and no 
deficits related to lateral instability or subluxation were 
found.  With regard to the diagnosis of hypermobility syndrome in 
June 1998, the Board notes that there is no indication that this 
diagnosis applied to the Veteran's ligaments.  Thus, Diagnostic 
Code 5257 is not applicable here.

Similarly, Diagnostic Codes 5258 (semilunar dislocated cartilage 
with frequent episodes of "locking" pain and effusion into the 
joint) and 5259 (symptomatic removal of semilunar cartilage) are 
not applicable in this case.  The Veteran reported occasional 
episodes of locking and repeated effusions, as well as provided 
hearing testimony in May 2008 that she sustained slight tears in 
her ACL bilaterally.  An MRI scan taken in April 2006 showed 
subtle degeneration of the free edge of the menisci in the right 
knee.  While the examiner noted that a very subtle radial tear of 
the mid-body of the medial meniscus near the junction of the 
anterior horn could not be excluded, no meniscal injury was 
diagnosed at that time and the objective record does not reflect 
that she sustained any chronic meniscal injuries, to include 
semilunar dislocated cartilage manifested by frequent episodes of 
"locking" pain and effusion into the joint.  There is also no 
evidence that the Veteran experienced symptomatic removal of 
semilunar cartilage.  Accordingly, neither Diagnostic Code 5258 
nor Diagnostic Code 5259 is applicable here.

Limitation of motion is measured in terms of flexion (Diagnostic 
Code 5260) and extension (Diagnostic Code 5261).  Normal range of 
motion for the knee is to 0 degrees on extension and to 140 
degrees on flexion. See 38 C.F.R. § 4.71a, Plate II (2009).

Under Diagnostic Code 5260, a non-compensable rating is warranted 
where flexion of the knee is limited to 60 degrees. A 10 percent 
rating is warranted where flexion is limited to 45 degrees, while 
a 20 percent rating is assigned where flexion is limited to 30 
degrees. A 30 percent evaluation is warranted where flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, a non-compensable rating is warranted 
where extension of the knee is limited to five degrees. A 10 
percent rating is warranted where extension is limited to 10 
degrees, while a 20 percent rating is warranted where extension 
is limited to 15 degrees. A 30 percent rating is warranted where 
extension is limited to 20 degrees, and a 40 percent rating is 
assigned where extension is limited to 30 degrees. A 50 percent 
rating is assigned where extension is limited to 45 degrees.  

Here, the Veteran's bilateral knee disability was manifested by 
objective evidence of painful decreased range of motion, antalgic 
or "slow" gait, tenderness, guarding, fatigue, weakness, lack 
of endurance, significant retropatellar crepitus, mild medial 
subchondral sclerosis, mild, early degenerative changes 
consistent with bilateral DJD, flare-ups, arthritis, occasional 
use of assistive devices, and functional limitations on standing 
and walking.  See VA records dated March, April, and June 1998, 
February 1999, November 2001, March 2003, May 2005, April and 
October 2006, and May 2009.  Flexion ranged from 90 to 140 
degrees bilaterally with pain, while extension was to 0 degrees 
bilaterally.  The Veteran also had pain on repetitive motion, 
additional loss of range of motion of 10 degrees on flexion due 
to excess fatigability on repetitive exercise, and a 50 percent 
decrease in functional capacity with "continued motion." 
  
The Board finds that the Veteran's bilateral knees are more 
appropriately evaluated under the diagnostic code based on 
limitation of flexion.  The Board notes that while the Veteran 
does not meet the criteria for a compensable rating for 
limitation of flexion that when one takes into consideration 
pain, weakness and fatigability, etc, that his impairment more 
nearly results in limitation of flexion to 45 degrees.  The 
evidence does not show that any factors which demonstrate 
limitation of flexion to 30 degrees.  As such, the next higher 
rating of 20 percent is not warranted under Diagnostic Code 5260 
for either the right or the left knee.  The Board notes that the 
evidence has consistently demonstrated that the Veteran has full 
extension.  This is the case event when pain, and weakness, etc. 
is taken into consideration.  Accordingly, the Veteran is not 
entitled to an initial evaluation in excess of 10 percent for any 
period of time covered by the appeal.

The Board has also considered whether there is additional loss of 
range of motion due to flare-ups, fatigability, incoordination, 
and pain on movement.  See DeLuca, 8 Vet. App. at 206-7.  The 
March 2003 VA examiner stated that "continued motion" resulted 
in a 50 percent decrease of the Veteran's functional capacity, 
while the March 2003 and October 2006 VA examiners estimated that 
the Veteran had an additional loss of range of motion of 10 
degrees on flexion due to excess fatigability on repetitive 
exercise.  Similarly, the May 2009  VA examiner also noted 
evidence of pain with repetitive use.  

The Board finds that the Veteran's subjective complaints, along 
with the objective findings described in detail above, are 
contemplated in the currently assigned 10 percent disability 
evaluations.  Moreover, the most recent May 2009 VA examination 
report demonstrated improving range of motion on flexion and 
normal extension.  The examiner also specifically found no 
evidence of additional loss of range of motion on repetitive use.  
As noted above, the Veteran's range of motion measurements are 
insufficient to warrant elevation to the next highest disability 
rating even taking into account pain on repetitive motion, the 
additional loss of 10 degrees with repetitive exercise, and/or 
the estimated 50 percent loss in functional capacity with 
"continued motion."  Accordingly, the Board finds (1) that the 
initially assigned 10 percent ratings for a bilateral knee 
disability are proper; and (2) that the Veteran is not entitled 
to an initial evaluation in excess of 10 percent for either knee 
for any period of time covered by the appeal.

B.  Bilateral Tibial Stress Fractures

By way of history, the RO awarded the Veteran separate non-
compensable disability evaluations for residuals of a bilateral 
tibial fracture under 38 C.F.R. § 4.73, Diagnostic Code 5399-
5311, effective February 10, 1998.  The Veteran's particular 
disability is not listed in the Rating Schedule.  However, 38 
C.F.R. § 4.27 provides that unlisted disabilities can be rated 
analogously with the first two digits selected from that part of 
the rating schedule most closely identifying the part or system 
of the body involved, and the last two digits "99."  See also 38 
C.F.R. § 4.20 (outlining principles related to analogous 
ratings).  The RO determined that the most closely analogous 
Diagnostic Code was 5311, foot and leg muscle group injury XI.  
See September 1998 rating decision.

In November 1998, the Veteran submitted a statement to VA in 
which she requested an increased rating for her service-connected 
bilateral tibial fracture residuals.  The RO continued the 
Veteran's non-compensable ratings by way of a July 1999 rating 
decision.  The Veteran was notified of this decision and timely 
perfected an appeal.  The remainder of the procedural history 
pertaining to these claims is discussed in the Board's 
introduction and need not be repeated here.  However, for reasons 
unknown to the Board, the RO elected to change the diagnostic 
code under which it evaluated the residuals of the Veteran's 
bilateral tibial stress fractures.  See September 2005 rating 
decision.  In particular, the RO determined that the most closely 
analogous rating was Diagnostic Code 5024, tenosynovitis. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Board finds that the RO improperly switched code 
provisions because it specifically failed to explain the 
rationale behind the change.  In any event, the Board finds 
neither Diagnostic Code 5311 nor Diagnostic Code 5024 to be 
appropriate for evaluating the residuals of the Veteran's 
bilateral tibial fractures.  Rather, the Board finds 38 C.F.R. § 
4.71a, Diagnostic Code 5022 (periostitis) to be the most 
appropriate code provision under which to evaluate the residuals 
of the Veteran's bilateral tibial fractures since these residuals 
are routinely identified in the record as "shin splints."

The present level of disability is of primary concern where, as 
here, an increase in an existing disability rating based on 
established entitlement to compensation is at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also 
consider the application of staged ratings in determining the 
present level of a disability for any increased evaluation claim.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
the assignment of staged ratings would be necessary where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal.  Based upon the guidance of the 
Court in Hart, the evidence does not show a variance in the signs 
and symptoms of the residuals of the Veteran's bilateral tibial 
stress fractures during the claim period such that staged ratings 
are applicable in this case.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports separate 10 percent 
evaluations, but not higher, for the residuals of the Veteran's 
bilateral tibial fractures under Diagnostic Code 5022 for the 
entire period of time covered by the appeal.

A notation to Diagnostic Code 5022 notes that the disability is 
to be rated on limitation of motion of the affected parts and 
evaluated analogously to degenerative arthritis (Diagnostic Code 
5003).  According to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a 10 percent rating is for application for each major 
joint or group of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In the absence of limitation of motion, a 10 percent evaluation 
is assigned for degenerative arthritis with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation, the highest schedular 
rating available, is assigned for degenerative arthritis with x-
ray evidence of involvement of two or more major joints or two 
more minor joint groups with occasional incapacitating 
exacerbations.  See Diagnostic Code 5003. 
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by x-ray, is deemed to be limitation of motion and 
warrants the minimum compensable rating for the joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  
Here, the Board finds that separate 10 percent evaluations for 
residuals of the Veteran's bilateral tibial stress fractures are 
warranted, particularly as the Veteran's shin splints were 
described in November 2001 as being of "moderate intensity."  
See November 2001 VA examination report.  Moreover, the Veteran's 
shin splints were manifested by complaints of shin pain 
(particularly with activity), leg cramps, and tenderness.

However, the Veteran is not entitled to an evaluation in excess 
of 10 percent for either leg for any period of time covered by 
the appeal.  As noted above, a 20 percent evaluation requires 
occasional incapacitating exacerbations.  See Diagnostic Code 
5003.  The Board is aware that the Veteran has functional 
limitations with respect to walking or standing.  In October 
2006, the Veteran also reported that her joint problem resulted 
in increased tardiness and missed time and caused her to either 
change jobs or be fired.  However, there is no indication of 
record that the residuals of the Veteran's bilateral tibial 
stress fractures resulted in occasional incapacitating episodes.  
To the extent that the Veteran experienced lost time or other 
functional limitations, VA examinations conducted in October 2006 
and May 2009 attributed these problems to the Veteran's service-
connected bilateral knee disability.  In fact, it is noteworthy 
that the residuals of bilateral tibial stress fractures have 
exhibited a waxing and waning course, with initial healing 
beginning in service in July 1997.  By May 2009, the VA C&P 
examiner found x-rays of the bilateral tibias to be unremarkable.  
The impression at that time was bilateral tibial stress 
fractures, healed.

Based on the above, the Board finds that the residuals of the 
Veteran's bilateral tibial stress fractures (shin splints) more 
nearly approximate the criteria for separate evaluations of 10 
percent, but not higher, under Diagnostic Code 5022 for the 
entire period of time covered by the appeal.

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected residuals of 
bilateral tibial stress fracture or bilateral knee disability are 
unusual or exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Furthermore, as there is no indication in the record as to why 
the Veteran's case is not appropriately rated under the schedular 
criteria, extraschedular consideration is not warranted in this 
case, particularly where, as here, the signs and symptoms of the 
Veteran's service-connected residuals of bilateral tibial stress 
fracture and bilateral knee disability are addressed by the 
relevant criteria as discussed above.  

In this regard, it is also pointed out that the assignment of 
separate 10 percent schedular disability ratings for service-
connected residuals of bilateral tibial stress fracture and 
bilateral knee disability shows that the Veteran has commensurate 
industrial impairment.  See also, 38 C.F.R. § 4.1 (2009) (noting 
that the percentage ratings represent as far as can be 
practically determined the average impairment in earning capacity 
resulting from service-related diseases and injuries and their 
residual conditions in civilian occupations).  

Moreover, there is no evidence of frequent periods of 
hospitalization related to the Veteran's service-connected 
residuals of bilateral tibial stress fracture or bilateral knee 
disability.  The Board acknowledges that the Veteran's service-
connected residuals of bilateral tibial stress fracture and/or 
bilateral knee disability have resulted in mild to severe 
occupational and functional impairment as well as occasional 
difficulties performing ADLs.  In this regard, the Board finds 
that the manifestations of the Veteran's service-connected 
disabilities are encompassed within the currently assigned 10 
percent evaluations.    

The Board is also aware that the Veteran's service-connected 
orthopedic disabilities reportedly resulted in increased 
tardiness and missed time and caused her to either change jobs, 
be fired, or not hired.  However, the Veteran participated in VA 
vocational rehabilitation training and was subsequently hired in 
March 2006.  Performance evaluations indicated that she did 
"outstanding work," but was found to be "infeasible" for 
competitive employment in December 2006, in part because of poor 
work attendance.  The Veteran was offered the opportunity to re-
enroll in vocational rehabilitation training by taking an 
independent living assessment, but she declined.  Nevertheless, 
the Veteran was again notified that she could re-enroll in the 
program provided that she met certain criteria.  To date, 
however, the Veteran has shown no interest in meeting these 
criteria or re-enrolling in the program.  

Furthermore, a VA examiner noted as recently as May 2009 that the 
residuals of the Veteran's service-connected bilateral tibial 
stress fracture did not prevent employability for the Veteran.  
While the Veteran's service-connected bilateral knee disability 
precluded her from performing physical labor, the May 2009 VA 
examiner indicated that the Veteran was capable of performing 
sedentary work.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also, Bagwell v. Brown, 9 Vet. App. 237 
(1996). 

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.

With respect to the Veteran's service connection claim for an 
acquired psychiatric disorder, claimed as major depressive 
disorder, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

With respect to the Veteran's claim of entitlement to an initial 
evaluation in excess of 10 percent for bilateral chronic knee 
strain, claimed as a bilateral knee condition, the Court held in 
Dingess that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
requires VA to review the information and the evidence presented 
with the claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating, or is necessary to substantiate, each 
of the five elements of the claim, including notice of what is 
required to establish service connection.  A veteran should also 
be informed that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection for a bilateral knee 
condition.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, the Board finds that 
additional notice is not required because the Veteran's claim has 
been substantiated.
   
With respect to the Veteran's increased rating claim for 
residuals of bilateral tibial stress fractures, the duty to 
notify in this case was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ); 
see also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

In February 2009, after the initial AOJ decision on the claim, 
the Veteran was advised to submit evidence showing that her 
service-connected bilateral tibial stress fractures increased in 
severity.  For example, the Veteran was encouraged to submit a 
statement from a doctor that contained physical and clinical 
findings, results of laboratory tests or x-rays, statements from 
other individuals who were able to describe from personal 
knowledge and observations the way in which the Veteran's 
disability became worse, and VA or private treatment records 
which documented ongoing treatment for his disability.  The 
Veteran was also advised to identify any relevant treatment 
records and she was further informed of her own responsibilities 
and those of VA for obtaining evidence.  If the evidence was not 
in her possession, the Veteran was instructed to provide VA with 
"enough information about the evidence so that [VA] can request 
it from the person or agency that has it."   

The RO provided additional notice in that same letter of the 
information and evidence needed to establish a disability rating 
and effective date for the disabilities on appeal pursuant to the 
Court's decision in Dingess.  For instance, the Veteran was 
informed to submit evidence showing the nature and severity of 
her condition, the severity and duration of the symptoms, and the 
impact of the condition and/or symptoms of the Veteran's 
employment.  Specifically, the Veteran was encouraged to submit 
information showing ongoing VA treatment, recent Social Security 
Administration decisions, statements from employers about job 
performance, lost time, or other evidence showing how the 
disability affected his ability to work.  The Veteran was also 
notified that she could submit lay statements from individuals 
who witnessed how the disability affected her.  The Veteran was 
further notified to provide any information or evidence not 
previously of record that pertained to the Veteran's level of 
disability or when it began.  The Veteran's claim was 
readjudicated following this notice by way of a supplemental 
statement of the case (SSOC) dated September 2009.  The Veteran 
was also provided with an opportunity to respond.  

Thereafter, the Veteran submitted statements with regard to an 
unrelated claim and her attorney requested an extension of 60 
days to submit additional evidence in the current claims.  The 
Board also continued to obtain outstanding VA and Social Security 
Administration (SSA) records and associate them with the claims 
file.  The Veteran's claim was again readjudicated following 
submission of this evidence by way of an SSOC dated March 2010.  
The attorney also requested a copy of the Veteran's claims file 
which the Board provided in July 2010.    

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issues has been obtained.  The 
Veteran's available service treatment and post-service treatment 
records have been obtained.  As noted above, the Veteran's 
separation examination is not of record.  However, the Board 
observes that the Veteran was discharged from service in February 
1998 following "completion of required active service."  See DD 
Form 214.  Contrary to the Veteran's assertions, there is no 
evidence of record, aside from her unsubstantiated statements, to 
show that she was discharged from service by reason of physical 
disability.

The Board further notes that that Veteran sought VA treatment 
almost immediately upon discharge from active service in February 
1998 and continued to receive VA treatment to the present time.  
The Board has obtained these VA treatment records, along with SSA 
records, and associated them with the claims file.  The Board 
also notes that VA treatment records contained in the claims file 
cover the period of time during which the Veteran was in the Army 
National Guard.  Furthermore, the Veteran identified no 
outstanding private treatment records.  For the foregoing 
reasons, the Board finds no prejudice in proceeding with the 
issuance of a final decision in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Veteran was also afforded multiple VA examinations in 
connection with the current claims.  Accordingly, the Board finds 
that VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

Service connection for major depressive disorder is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

An initial evaluation in excess of 10 percent for a right lower 
extremity strain, claimed as a knee condition, is denied.

An initial evaluation in excess of 10 percent for a left lower 
extremity strain, claimed as a knee condition, is denied.

An evaluation of 10 percent, but not higher, for residuals of a 
right tibial stress fracture is granted, subject to the law and 
regulations governing the payment of monetary benefits. 
An evaluation of 10 percent, but not higher, for residuals of a 
left tibial stress fracture is granted, subject to the law and 
regulations governing the payment of monetary benefits. 


REMAND

The Board observes that the Veteran reports that her service-
connected disabilities prevent her from being able to work.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
claim for a TDIU rating is part of an increased rating claim when 
such claim is raised by the record.  The Board notes that the 
Veteran asserts that her service-connected right and left knee 
disability and the tibial stress fractures affect her ability to 
work.  In the decision above, the Board has granted service 
connection for an acquired psychiatric disability, including a 
depressive disorder and granted 10 percent separate ratings for 
residuals of right and left tibial stress fractures.  In light of 
the foregoing, medical evidence is necessary to determine whether 
any service-connected condition individually or jointly prevents 
the veteran from being able to obtain and maintain a substantial 
gainful employment.

Accordingly, the case is REMANDED for the following action:

1.	  Schedule the Veteran for appropriate VA 
examinations to determine the impact that her 
service-connected disabilities individually 
and jointly has on her ability to obtain and 
maintain a substantially gainful occupation.  
In this regard, the AMC/RO should note that 
the Veteran is service-connected for left 
lower extremity strain (claimed as a knee 
condition); right lower extremity strain 
(claimed as a knee condition; residuals, 
right tibial stress fracture; residuals, left 
tibial stress fracture; and an acquired 
psychiatric disorder, including a depressive 
disorder.

The examiners should address the following:

a) Describe all symptoms caused by the 
service-connected psychiatric disabilities, 
left lower extremity strain (claimed as a 
knee condition); right lower extremity strain 
(claimed as a knee condition; residuals, 
right tibial stress fracture; and residuals, 
left tibial stress fracture, as well as the 
severity of each symptom.  In this regard, as 
it pertains to the service-connected 
psychiatric disorders, the examiner should 
assign a GAF score, as well as an 
interpretation of the scores meaning.

b) The examiners should describe what type of 
employment activities would be limited due to 
the service-connected disabilities, or due to 
a combination of each of the service-
connected disabilities.  

The examiner must provide a comprehensive 
report by including a complete rationale for 
all opinions and conclusions reached and 
citing the objective medical findings leading 
to the conclusions.  

2.	After the development of the claim has been 
completed, the RO should again review the 
record, and then readjudicate the claim for a 
TDIU rating.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case, and an 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


